UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant R Filed by a party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) R Definitive Proxy Statement R Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 ARTIO SELECT OPPORTUNITIES FUND, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: ARTIO INTERNATIONAL EQUITY FUND ARTIO INTERNATIONAL EQUITY FUND II ARTIO SELECT OPPORTUNITIES FUND INC. March 26, 2013 Dear Valued Artio Fund Shareholder: The enclosed proxy materials relate to two separate special meetings (each a Special Meeting and collectively, the Special Meetings) of shareholders (the Shareholders) of: (i) Artio International Equity Fund and Artio International Equity Fund II, each a series of the Artio Global Investment Funds (the Trust); and (ii) Artio Global Select Opportunities Fund Inc. (the Select Opportunities Fund). Artio International Equity Fund, Artio International Equity Fund II and the Select Opportunities Fund are referred to as the Artio Global Funds and each individually is referred to as a Fund. As discussed in the enclosed proxy materials, at the first Special Meeting, Shareholders will be asked to approve new investment advisory agreements between the Artio Global Funds and Aberdeen Asset Management Inc. (Aberdeen Inc.) and new sub-advisory agreements between the Artio Global Funds and Aberdeen Asset Managers Limited (Aberdeen Limited) (each a New Agreement and collectively, the New Agreements). At the second Special Meeting, Shareholders will be asked to elect Trustees of the Trust and Directors of the Select Opportunities Fund. The enclosed Proxy Statement includes instructions on how to cast your vote for each Special Meeting. I encourage you to read the attached materials in their entirety, and if you have any questions, please contact us at 800.780.7386. Aberdeen Asset Management PLC (Aberdeen PLC), a global asset management firm and Aberdeen Inc.s and Aberdeen Limiteds (collectively, referred to herein as Aberdeen) parent company, has entered into an agreement to acquire Artio Global Investors Inc., the parent company of Artio Global Management LLC (Artio), each Funds current investment adviser. As a result of this acquisition, which is expected to close on or before June 30, 2013, the current investment advisory agreement for each Fund will terminate on that date, as required under the Investment Company Act of 1940, as amended. Accordingly, you are being asked to approve New Agreements for each Fund to ensure a smooth transition of the Funds assets to Aberdeens management. In addition, you are being asked to elect or re-elect the Board of Trustees of the Trust and the Board of Directors of the Select Opportunities Fund. Your Proxy Statement includes a description of these proposals. The approval of the New Agreements will not change the annual advisory fee rates payable by the Funds. The current Trustees of the Trust and Directors of the Select Opportunities Fund will remain the same. Your Proxy Statement includes a description of these proposals. After the acquisition closes, the Artio Global Funds will be managed by Aberdeens Global Equity team, a dedicated team of 16 professionals based in Edinburgh, Scotland. The following portfolio managers are expected to be primarily responsible for the day-to-day portfolio management of each of the Artio Global Funds: Stephen Docherty, Bruce Stout, Andrew McMenigall, Jamie Cumming, CFA ® and Samantha Fitzpatrick, CFA ® . The Global Equity team is a cohesive group of investment professionals who have worked together for approximately 10 years, managing international and global equity strategies, which are core offerings of Aberdeen that rely on fundamental, bottom-up stock selection. The strategies are highly research-driven and based on extensive company due diligence. Aberdeens Global Equity team collaborates with and is supported by almost 90 Aberdeen equity investment professionals around the world. These on-the-ground global resources visit an average of 4,100 companies per year. Aberdeen believes this depth of research gives its portfolio managers a competitive advantage, and we are confident that with Aberdeen and its Global Equity team, Shareholders of the Artio Global Funds will be in good hands. Each of the Funds investment objective and strategies will not materially change as a result of the Transaction. ii Your Vote Matters! After careful consideration, the Funds Boards (as defined in the enclosed proxy material) have unanimously approved the New Agreements, subject to Shareholder approval and the completion of the acquisition of Artio Global Investors, Inc. by Aberdeen PLC. The Boards recommend that the Funds Shareholders vote FOR the approval of the New Agreements and vote FOR each Trustee and Director nominees election to the Boards. However, the final approval for your Fund requires your vote. No matter how large or small your Fund holdings, your vote is important. After you review the proxy materials, please submit your vote promptly to help us avoid the need for additional mailings. Your vote is critical to ensuring a smooth transition, and we are counting on you as a Fund Shareholder to cast your vote. For your convenience, you may vote in one of three ways: 1) via telephone by calling the number listed on your proxy cards, 2) via mail by returning the enclosed proxy cards or 3) via the Internet by visiting the website on your proxy cards and entering your control number. I am confident that the proposed changes will help us better serve all of the Funds Shareholders. If you have questions, please call a customer service representative at 800.780.7386 Monday-Friday between 9:00 a.m. and 10:00 p.m., Eastern Time. I thank you for your time and your prompt vote on these matters. Sincerely, Tony WilliamsPresidentArtio Global Funds iii ARTIO GLOBAL INVESTMENT FUNDS (the Trust) Artio International Equity Fund (International Equity Fund)Artio International Equity Fund II (International Equity Fund II) ARTIO SELECT OPPORTUNITIES FUND INC.(the Select Opportunities Fund) (the International Equity Fund, International Equity Fund II andthe Select Opportunities Fund, collectively, theArtio Global Funds) 330 Madison Avenue New York, New York 10017 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the Artio Global Funds: Notice is hereby given that a first special meeting of shareholders (the Shareholders) of the Artio Global Funds will be held at 330 Madison Avenue, New York, New York 10017, on May16, 2013 at 10:00 a.m. (each a Special Meeting and collectively, the Special Meetings). The Trust is a Massachusetts business trust and the Select Opportunities Fund is a Maryland corporation. Each of the Artio Global Funds is referred to as a Fund. A proxy statement, which provides information about the purposes of the Special Meetings, is included with this notice. As described in the proxy statement, Shareholders will vote on the following proposal: 1. To approve a new advisory agreement between each Fund and Aberdeen Asset Management Inc. and to approve new sub-advisory agreements between each Fund, Aberdeen Asset Management Inc. and Aberdeen Asset Managers Limited. (
